Name: 86/165/EEC: Commission Decision of 9 April 1986 approving a modification to the programme to improve the conditions under which fruit and vegetables are processed in the Netherlands in accordance with Council Regulation (EEC) No 355/77 (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  plant product;  food technology
 Date Published: 1986-05-16

 Avis juridique important|31986D016586/165/EEC: Commission Decision of 9 April 1986 approving a modification to the programme to improve the conditions under which fruit and vegetables are processed in the Netherlands in accordance with Council Regulation (EEC) No 355/77 (Only the Dutch text is authentic) Official Journal L 130 , 16/05/1986 P. 0041 - 0041*****COMMISSION DECISION of 9 April 1986 approving a modification to the programme to improve the conditions under which fruit and vegetables are processed in the Netherlands in accordance with Council Regulation (EEC) No 355/77 (Only the Dutch text is authentic) (86/165/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 1247/85 (2), and in particular Article 5 thereof, Whereas on 20 February 1985 the Government of the Netherlands notified a modification to the programme approved by Commission Decision 80/673/EEC (3) concerning the improvement of the conditions under which fruit and vegetables are processed; whereas it provided additional details on 14 May and 4 June 1985; Whereas the modification to the said programme covers investments to reorganize, without increasing, production capacity, to smooth out seasonal peaks in production, and to implement innovative projects, and whereas all such investments are capable of contributing towards improving the situation the said sector and of developing it; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas the investments relating to technological innovation and intended to streamline processing may be approved; whereas, however, investments for the manufacture of products not included in Annex II or of new products, which have not yet been specified may not be approved at the present stage; Whereas the modification includes a sufficient number of the details referred to in Article 3 of Regulation (EEC) No 355/77 (except for the investments described previously), demonstrating that the objectives of Article 1 of the said Regulation may be attained in the abovementioned sector; whereas the time fixed for the implementation of the modification does not exceed the period referred to in Article 3 (1) (g) of the said Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 Pursuant to Regulation (EEC) No 355/77, the modification to the programme to improve the conditions under which fruit and vegetables are processed, communicated by the Government of the Netherlands on 20 February 1985 and supplemented on 14 May and 4 June 1985, is hereby approved. Article 2 This Decision is addressed to the Kingdom of the Netherlands. Done at Brussels, 9 April 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 130, 16. 5. 1985, p. 1. (3) OJ No L 185, 18. 7. 1980, p. 42.